DETAILED ACTION
The response filed on 10/18/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 8-13 and 15-20 are currently pending for examination.
Claims 7 and 14 are cancelled.
Claims 1, 8 and 15 are amended.
No Claim(s) is/are added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Congzhou Zhou (Reg. No. 72,963) on November 12, 2021.
The application has been amended as follows: 
In the claims: 
Please amend claims 1, 8 and 15 as disclosed below:
1. (Currently Amended) A data processing method, wherein the method comprises:
[[and]]
generating the PDCP PDU based on the N correctly received RLC PDUs, wherein the PDCP PDU comprises M RLC PDUs, wherein N and M are positive integers, and wherein N<M;
obtaining a MAC PDU corresponding to a non-significant bit in the PDCP PDU; and
when a quantity of retransmission times of the MAC PDU corresponding to the non-significant bit reaches a quantity of times of retransmission occurring until retransmission is terminated, sending an ACK message to a transmit end, wherein the quantity of times of retransmission occurring until retransmission is terminated is less than a maximum quantity of retransmission times of the MAC PDU.

8. (Currently Amended) A data processing device, wherein the device comprises:
a memory storing instructions; and
at least one processor coupled to the memory to execute the instructions to:
obtain N correctly received radio link control (RLC) protocol data units (PDUs) in a packet data convergence protocol (PDCP) PDU, wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct; [[and]]
generate the PDCP PDU based on the N correctly received RLC PDUs, wherein the PDCP PDU comprises M RLC PDUs, wherein N and M are positive integers, and wherein N<M;
obtain a MAC PDU corresponding to a non-significant bit in the PDCP PDU; and
when a quantity of retransmission times of the MAC PDU corresponding to the non-significant bit reaches a quantity of times of retransmission occurring until retransmission is terminated, send an ACK message to a transmit end, wherein the quantity of times of retransmission occurring until retransmission is terminated is less than a maximum quantity of retransmission times of the MAC PDU.

15. (Currently Amended) A non-transitory computer readable storage medium comprising instructions which, when executed by one or more processors, cause the one or more processors 
obtaining N correctly received radio link control (RLC) protocol data units (PDUs) in a packet data convergence protocol (PDCP) PDU, wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct; [[and]]
generating the PDCP PDU based on the N correctly received RLC PDUs, wherein the PDCP PDU comprises M RLC PDUs, wherein N and M are positive integers, and wherein N<M;
obtaining a MAC PDU corresponding to a non-significant bit in the PDCP PDU; and
when a quantity of retransmission times of the MAC PDU corresponding to the non-significant bit reaches a quantity of times of retransmission occurring until retransmission is terminated, sending an ACK message to a transmit end, wherein the quantity of times of retransmission occurring until retransmission is terminated is less than a maximum quantity of retransmission times of the MAC PDU.


Response to Arguments
Applicant’s arguments filed on 10/18/2021 (See Remarks, pages 7-9) with respect to claims 1, 8 and 15 have been considered and are persuasive.  The objections to claims 4, 7, 11, 14 and 18 are withdrawn.  The rejections to claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 under 35 U.S.C. § 103 are withdrawn.

Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 (renumbered as 1-18) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See Applicant Arguments/Remarks, pages 7-9), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e).  In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462